In a holdover proceeding, the tenants, by permission of this court, appeal from an order of the Appellate Term of the Supreme Court, made December 6, 1963, which affirmed a final order of the Civil Court of the City of New York, Kings County, entered December 5, 1962, after trial, in the landlords’ favor, awarding possession of the subject premises to the landlords. Order of the Appellate Term and final order of the Civil Court of the City of New York reversed on the law and the facts, with costs in this court and in the Appellate Term, and petition dismissed, with costs. Findings of fact in the courts below which may be inconsistent herewith are reversed, and new findings are made as indicated herein. In, our opinion the record establishes that by their conduct the landlords waived the provisions in the lease against assignment without their written consent. Beldoek, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.